Taxation of costs. The plaintiff having paid costs to the defendant for not proceeding to trial pursuant to notice at a circuit, antecedent to that at which the cause was treid and a verdict found for the plaintiff; in making up his bill of costs charged the defendant with the plaintiff’s costs of the first circuit. This was objected to by the defendant, and the question submitted to the court, who said that the plaintiff was not entitled to such costs.
J. McKown, for plaintiff.
S. S. Lush, for defendant.